UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )                 Criminal No. 17-0019 (PLF)
SHEILA SCUTCHINGS,                  )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               Pending before the Court is defendant Sheila Scutchings’ Renewed Emergency

Motion to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A). Renewed Emergency Motion to

Reduce Sentence (“Def.’s Renewed Mot.”) [Dkt. No. 67].

               On June 19, 2020, this Court held that Ms. Scutchings had not demonstrated

extraordinary and compelling reasons to warrant her release, and that her release would be

inconsistent with the sentencing factors set forth in Section 3553(a) because she had served only

ten months of a fifty-four-month sentence. Memorandum Opinion and Order [Dkt. No. 66] at 6.

Ms. Scutchings contends in her renewed motion that the increased number of COVID-19 cases at

FMC Carswell constitute extraordinary and compelling circumstances and make her more

susceptible to contracting the virus inside the medical center than if she were to be released.

Def.’s Renewed Mot. ¶ 6. The government concedes that the number of cases at FMC Carswell

has increased but argues that her release is not warranted because it would still be inconsistent

with the Section 3553(a) factors as found by the Court. Government’s Response in Opposition

to Defendant’s Renewed Emergency Motion to Reduce Sentence Dkt. No. 68] at 1-2.
               The Court’s reasoning for denying Ms. Scutchings’ original motion based on the

Section 3553(a) factors still stands – the fifty-four-month sentence was imposed to reflect the

seriousness of her crime and the number of vulnerable victims she has harmed. Furthermore, she

has now served only eleven months of the sentence the Court imposed, which is not sufficient for

an offense spanning over seven years and costing millions of taxpayer dollars. See United States

v. Pawlowski, No. 20-2033, slip op. at 7 (3d Cir. July 24, 2020) (no clear error in the district

court’s denial of compassionate release because the defendant had served less than two years of a

fifteen-year sentence for a conviction of multiple counts of bribery, fraud, conspiracy, and

making false statements to the FBI).

               Nevertheless, the increased prevalence of the virus in the medical facility is of

concern to the Court. At the time of the filing of her initial motion for compassionate release,

FMC Carswell reported only two positive cases of the virus. Government’s Surreply in

Opposition to Defendant’s Emergency Motion to Reduce Sentence [Dkt. No. 61] at 12. As of

July 23, 2020, the Bureau of Prisons reported 514 cases of the virus at FMC

Carswell. COVID-19 Cases, FEDERAL BUREAU OF PRISONS, www.bop.gov/coronavirus/; see

also Reply to Government’s Response in Opposition to Defendant’s Renewed Emergency

Motion to Reduce Sentence [Dkt. No. 69] ¶ 2-3 (noting a 294% increase in the number of cases

at FMC Carswell between July 9, 2020 and July 20, 2020, and an additional 250% increase

between July 20, 2020 and July 21, 2020). In light of this dramatic increase, the Court will hold

the pending motion in abeyance while it seeks additional information. Accordingly, it is hereby

               ORDERED that on or before August 21, 2020, the Government submit a surreply

with data providing updates on the daily infection rate at FMC Carswell over the next three

weeks, and it is




                                                 2
               FURTHER ORDERED that the surreply be accompanied by a declaration from

an official with personal knowledge of the circumstances at FMC Carswell documenting the

infection-rate data therein and attesting to the procedures being implemented to mitigate the risk

of infection to the prison population at FMC Carswell.

               SO ORDERED.

                                                       /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: July 27, 2020




                                                 3